IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-83,760-01


                            EX PARTE DYLAN TAYLOR, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                    CAUSE NO. 67515 IN THE 23RD DISTRICT COURT
                            FROM BRAZORIA COUNTY

        Per curiam.

                                             ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of having a

prohibited item in a correctional facility and sentenced to two years’ imprisonment. He did not

appeal his conviction.

        The oral pronouncement of this sentence included a cumulation order as required by statute.

TEX . CODE CRIM . PRO . Art. 42.08(b). However, the original judgment did not include that

cumulation order. A nunc pro tunc was signed adding the cumulation order. Applicant contends that

the judgment nunc pro tunc entered in this cause is improper because it was signed after he had
discharged the sentence.

       On September 16, 2015, this Court remanded this application to the trial court for findings

of fact and conclusions of law. On September 23, 2015, the trial court sent this Court a letter stating

that he believed the judgment nunc pro tunc should be set aside and this sentence should be deemed

discharged.

       When there is a discrepancy between the oral pronouncement of sentence and the written

judgment, the oral pronouncement controls. Coffey v. State, 979 S.W.2d 326, 328 (Tex. Crim. App.

1998). Applicant was serving the underlying aggravated assault conviction when the judgment nunc

pro tunc was signed. He did not start serving this sentence until the assault conviction ceased to

operate.

       Applicant is not entitled to relief. Based on this Court’s independent review of the entire

record, we deny relief.



Filed: October 28, 2015
Do not publish